DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see page(s) 1, filed 04/27/2021, with respect to the pending claims 1-20 have been fully considered and are persuasive.  The objection and rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
A method for supplying power to a device, comprising: the fast charging battery cell is serially connected to a battery charging controller, and the battery charging controller is serially connected to the secondary battery, and 
wherein the method further comprises charging the fast charging battery cell from the external charger at the first charging rate whenever both are available for charging, 
wherein the charging of the secondary battery and of the fast charging battery and power provided to the device are controlled according to the determining steps (a)-(d), in combination with the remaining claim elements of claim 1.
As to claims 2 - 7 and 11 - 13, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 8, the prior art of record doesn’t teach alone or in combination:
the fast charging battery cell is serially connected to the fast charging battery cell controller, and the secondary battery controller is serially connected to the secondary battery, 
wherein the fast charging battery cell controller is further configured to charge the fast charging battery cell from the external charger whenever both are available for charging, and charge the second battery at the second charging rate from the fast charging battery cell, in combination with the remaining claim elements of claim 8.
As to claims 9 - 10 and 14 - 20, the claims are allowed as being dependent over on the allowed claim (claim 8).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Sakakibara et al. (US # 20010017531).
The US Patent Application Publication by Lu et al. (US # 20140195826).
The US Patent Application Publication by Kano (US # 20110260689).
Neither Sakakibara, Lu nor Kano teaches alone or in combination a method and a system for charging a device having the fast charging battery controller serially connected to the fast charging battery cell and the second battery and capable of charging the fast charging battery cell and the second battery at different charging rate, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859